Cooper, C. J., delivered the opinion of the court.
1. Cotton purchased by a merchant from his customers in payment of debts due to him from them for goods sold is not a part of the stock of such merchant in the sense in which that word is used in § 585 of the Code of 1880, which fixes a privilege tax upon “each store” proportionate to the “stock” carried therein. The word “ stock ” as therein used comprises only the goods, etc., kept by the merchant for sale in the course of business, and cannot be extended to cover the collections made by him, whether they are made in money or in property taken as a mere step in the collection of the debts due him.
2. By § 585 of the Code of 1880 a tax is levied upon “ each store,” and not upon each member of a firm transacting the business in that store. A change of membership in the firm, whether caused by the retiring of one partner or the incoming of another, does not require the payment of -another tax if one has already been paid. Carter v. State, 60 Miss. 456.
3. Where a business has been transacted for two years by two *604persons as members of a mercantile firm, without payment of the tax required by law, and then a third member is admitted and the business transacted another year, also without payment of the proper privilege tax, the business is the same throughout the entire three years within the meaning of the revenue law taxing the privilege of conducting the same, and payment of three ful) years’ privilege tax thereon is a compliance with the terms of the act of Márch 12, 1886 (Acts . of 1886, page 32), and validates all contracts made in the course of such business. It is not required that those who composed the firm for the first two years should pay three years’ privilege tax, and that those who composed it the last year should also pay privilege tax for such time.

The judgment is affirmed.